Exhibit 10.7

[FORM OF RESTRICTED SHARE AWARD AGREEMENT

(TIME VESTED AND DOUBLE TRIGGER)]

RESTRICTED SHARE AWARD AGREEMENT UNDER THE DREAMWORKS ANIMATION SKG, INC., 2004
OMNIBUS INCENTIVE COMPENSATION PLAN dated as of «Month» «Day», «Year», between
DreamWorks Animation SKG, Inc. (the “Company”), a Delaware Corporation, and
«First» «Last».

This Restricted Share Award Agreement (the “Award Agreement”) sets forth the
terms and conditions of an award of «Restricted_Shares» shares (the “Award”) of
the Company’s Class A Common Stock, $0.01 par value, that are subject to certain
restrictions on transfer and risks of forfeiture and other terms and conditions
specified herein (“Restricted Shares”) and that are granted to you under the
DreamWorks Animation SKG, Inc. 2004 Omnibus Incentive Compensation Plan (the
“Plan”).

THIS AWARD IS SUBJECT TO ALL TERMS AND CONDITIONS OF THE PLAN AND THIS AWARD
AGREEMENT, INCLUDING, WITHOUT LIMITATION, THE DISPUTE RESOLUTION PROVISIONS SET
FORTH IN SECTION 10. BY SIGNING YOUR NAME BELOW, YOU WILL HAVE CONFIRMED YOUR
ACCEPTANCE OF THE TERMS AND CONDITIONS OF THIS AWARD AGREEMENT.

SECTION 1. The Plan. This Award is made pursuant to the Plan, all the terms of
which are hereby incorporated in this Award Agreement. In the event of any
conflict between the terms of the Plan and the terms of this Award Agreement,
the terms of this Award Agreement shall govern. In the event of any conflict
between the terms of this Award Agreement and the terms of any individual
employment agreement between you and the Company or any of its Affiliates (an
“Employment Agreement”), the terms of your Employment Agreement will govern.

SECTION 2. Definitions. Capitalized terms used in this Award Agreement that are
not defined in this Award Agreement have the meanings as used or defined in the
Plan. As used in this Award Agreement, the following terms have the meanings set
forth below:

“Business Day” means a day that is not a Saturday, a Sunday or a day on which
banking institutions are legally permitted to be closed in the City of New York.

“Cause” (a) shall have the meaning set forth in your Employment Agreement or
(b) if there is no definition set forth in your Employment Agreement or if you
do not have an Employment Agreement, shall mean the occurrence of any of the
following events:

(i) your fraud, misappropriation, embezzlement or misuse of funds or property
belonging to the Company;

(ii) your failure, following notice from the Company, to substantially perform
your duties to the Company (other than as a result of incapacity due to physical
or mental illness);

 



--------------------------------------------------------------------------------

[FORM OF RESTRICTED SHARE AWARD AGREEMENT (TIME VESTED)]

 

(iii) your conviction of, or entry of a plea of guilty or nolo contendre to, a
felony or a crime involving moral turpitude;

(iv) any willful act, or failure to act, by you in bad faith to the material
detriment of the Company; or

(v) your material non-compliance with established Company policies and
guidelines (after which you have been informed in writing of such policies and
guidelines and you have failed to cure such non-compliance).

“Change of Control” (a) shall have the meaning set forth in your Employment
Agreement or (b) if there is no definition set forth in your Employment
Agreement or if you do not have an Employment Agreement, shall mean the
occurrence of either of the following events:

(i) during any period of 14 consecutive calendar months, individuals who were
directors of the Company on the first day of such period (the “Incumbent
Directors”) cease for any reason to constitute a majority of the Board of
Directors of the Company (the “Board”); provided, however, that any individual
becoming a director subsequent to the first day of such period whose election,
or nomination for election, by the Company’s stockholders was approved by a vote
of at least a majority of the Incumbent Directors shall be considered as though
such individual were an Incumbent Director, but excluding, for purposes of this
proviso, any such individual whose initial assumption of office occurs as a
result of an actual or threatened proxy contest with respect to election or
removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a “person” (as such term is used in Section 13(d) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) (each, a
“Person”), in each case other than the management of the Company, the Board or
the holders of the Company’s Class B common stock par value $0.01;

(ii) the consummation of (A) a merger, consolidation, statutory share exchange
or similar form of corporate transaction involving (x) the Company or (y) any of
its subsidiaries, but in the case of this clause (y) only if Company Voting
Securities (as defined below) are issued or issuable (each of the events
referred to in this clause (A) being hereinafter referred to as a
“Reorganization”) or (B) the sale or other disposition of all or substantially
all the assets of Company to an entity that is not an affiliate (a “Sale”), in
each such case, if such Reorganization or Sale requires the approval of the
Company’s stockholders under the law of the Company’s jurisdiction of
organization (whether such approval is required for such Reorganization or Sale
or for the issuance of securities of the Company in such Reorganization or
Sale), unless, immediately following such Reorganization or Sale, (1) all or
substantially all the individuals and entities who were the “beneficial owners”
(as such term is defined in Rule 13d-3 under the Exchange Act (or a successor
rule thereto)) of the securities eligible to vote for the election of the Board
(“Company Voting Securities”) outstanding immediately prior to the consummation
of such Reorganization or

 

2



--------------------------------------------------------------------------------

[FORM OF RESTRICTED SHARE AWARD AGREEMENT (TIME VESTED)]

 

Sale beneficially own, directly or indirectly, more than 50% of the combined
voting power of the then outstanding voting securities of the corporation
resulting from such Reorganization or Sale (including, without limitation, a
corporation that as a result of such transaction owns the Company or all or
substantially all the Company’s assets either directly or through one or more
subsidiaries) (the “Continuing Corporation”) in substantially the same
proportions as their ownership, immediately prior to the consummation of such
Reorganization or Sale, of the outstanding Company Voting Securities (excluding
any outstanding voting securities of the Continuing Corporation that such
beneficial owners hold immediately following the consummation of the
Reorganization or Sale as a result of their ownership prior to such consummation
of voting securities of any company or other entity involved in or forming part
of such Reorganization or Sale other than the Company), (2) no Person (excluding
(x) any employee benefit plan (or related trust) sponsored or maintained by the
Continuing Corporation or any corporation controlled by the Continuing
Corporation, (y) Jeffrey Katzenberg and (z) David Geffen) beneficially owns,
directly or indirectly, 40% or more of the combined voting power of the then
outstanding voting securities of the Continuing Corporation and (3) at least 50%
of the members of the board of directors of the Continuing Corporation were
Incumbent Directors at the time of the execution of the definitive agreement
providing for such Reorganization or Sale or, in the absence of such an
agreement, at the time at which approval of the Board was obtained for such
Reorganization or Sale;

(iii) the stockholders of the Company approve a plan of complete liquidation or
dissolution of Company; or

(iv) any Person, corporation or other entity or “group” (as used in
Section 14(d)(2) of the Exchange Act) (other than (A) the Company, (B) any
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or an affiliate or (C) any company owned, directly or indirectly, by
the stockholders of the Company in substantially the same proportions as their
ownership of the voting power of Company Voting Securities) becomes the
beneficial owner, directly or indirectly, of securities of the Company
representing 40% or more of the combined voting power of Company Voting
Securities but only if the percentage so owned exceeds the aggregate percentage
of the combined voting power of Company Voting Securities then owned, directly
or indirectly, by Jeffrey Katzenberg and David Geffen; provided, however, that
for purposes of this subparagraph (iv), the following acquisitions shall not
constitute a change of control: (x) any acquisition directly from the Company or
(y) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or an Affiliate.

 

3



--------------------------------------------------------------------------------

[FORM OF RESTRICTED SHARE AWARD AGREEMENT (TIME VESTED)]

 

“Good Reason” (a) shall have the meaning set forth in your Employment Agreement
or (b) if there is no definition set forth in your Employment Agreement or if
you do not have an Employment Agreement, shall mean the occurrence of either of
the following events:

(i) a change of your principal place of employment to a location more than 50
miles from your principal place of employment immediately prior to the change;
or

(ii) a reduction of more than 10% in your annual base salary, other than a
reduction that is consistent and proportional with an overall reduction in the
base salaries of all similarly situated employees of the Company.

“Vesting Date” means the date on which your rights with respect to all or a
portion of the Restricted Shares subject to this Award Agreement may become
fully vested, and the restrictions set forth in this Award Agreement may lapse,
as provided in Sections 3(a) or 3(b) of this Award Agreement.

SECTION 3. Vesting and Delivery. (a) Regularly Scheduled Vesting. On each
Vesting Date set forth below, your rights with respect to the number of
Restricted Shares that corresponds to such Vesting Date, as specified in the
chart below, shall become vested, and the restrictions set forth in this Award
Agreement shall lapse, provided that you must be employed by the Company or an
Affiliate on the relevant Vesting Date, except as otherwise determined by the
Committee in its sole discretion or as otherwise provided in your Employment
Agreement.

 

Vesting Date

 

Aggregate Percentage

Vested

 

Aggregate Number of

Restricted Shares Subject to

Vesting

«Vesting_Date_1»

  25   «RSU1»

«Vesting_Date_2»

  50   «RSU2»

«Vesting_Date_3»

  75   «RSU3»

«Vesting_Date_4»

  100   «RSU4»

(b) Vesting following a Change of Control. Subject to the last sentence of this
Section 3(b) and to the procedures set forth herein, if, during the one-year
period following a Change of Control, your employment is terminated by the
Company without Cause or you terminate your employment for Good Reason, then
your rights with respect to any then-unvested Restricted Shares shall become
immediately vested. In such event, the date of such termination of your
employment shall be considered a Vesting Date hereunder. Notwithstanding any
provision of this Award Agreement to the contrary, you will not be entitled to
terminate your employment for Good Reason for purposes of this Award Agreement
as the result of any event specified in clause (i) or (ii) of the

 

4



--------------------------------------------------------------------------------

[FORM OF RESTRICTED SHARE AWARD AGREEMENT (TIME VESTED)]

 

definition of Good Reason unless, within ninety (90) days following the
occurrence of such event, you give the Company written notice of the occurrence
of such event, which notice sets forth the exact nature of the event and the
conduct required to cure such event. The Company shall have thirty (30) days
from the receipt of such notice within which to cure (such period, the “Cure
Period”). If, during the Cure Period, such event is remedied, then you will not
be permitted to terminate your employment for Good Reason as a result of such
event. If, at the end of the Cure Period, the event that constitutes Good Reason
has not been remedied, you will be entitled to terminate your employment for
Good Reason during the sixty (60) day period that follows the end of the Cure
Period. Notwithstanding the foregoing, in the event that your Employment
Agreement specifically provides for vesting of any then-unvested Restricted
Shares upon or following a Change of Control, the terms of your Employment
Agreement will govern.

(c) Delivery of Shares. On or following the date of this Award Agreement,
certificates issued in respect of Restricted Shares shall be registered in your
name and deposited by you, together with a stock power endorsed in blank, with
the Company or such other custodian as may be designated by the Committee or the
Company, and shall be held by the Company or other custodian, as applicable,
until such time, if any, as your rights with respect to such Restricted Shares
become vested. Upon the vesting of your rights with respect to such Restricted
Shares, the Company or other custodian, as applicable, shall deliver such
certificates to you or your legal representative.

(d) Change of Control under the Plan. For the avoidance of doubt, pursuant to
Section 8 of the Plan, in the event of a Change of Control, unless provision is
made in connection with such Change of Control for (i) assumption of this Award
or (ii) substitution for the Restricted Shares of new restricted shares of a
successor corporation or its “parent corporation” (as defined in Section 424(e)
of the Code) or “subsidiary corporation” (as defined in Section 424(f) of the
Code) with appropriate adjustments as to the number and kinds of shares subject
thereto, all outstanding Restricted Shares that you hold shall automatically
vest as of immediately prior to such Change of Control.

SECTION 4. Forfeiture of Restricted Shares. Unless the Committee determines
otherwise, and except as otherwise provided in Section 3(b) of this Award
Agreement or in your Employment Agreement, if your rights with respect to any
Restricted Shares awarded to you pursuant to this Award Agreement have not
become vested prior to the date on which your employment with the Company and
its Affiliates terminates, your rights with respect to such Restricted Shares
shall immediately terminate, and you will be entitled to no further payments or
benefits with respect thereto.

SECTION 5. Voting Rights; Dividend Equivalents. Prior to the date on which your
rights with respect to a Restricted Share have become vested, you shall not be
entitled to exercise any voting rights with respect to such Restricted Share and
shall not be entitled to receive dividends or other distributions with respect
thereto.

SECTION 6. Non-Transferability of Restricted Shares. Unless otherwise provided
by the Committee in its discretion, Restricted Shares may not be sold, assigned,
alienated, transferred, pledged, attached or otherwise encumbered except as
provided in Section 9(a) of the Plan. Any purported sale, assignment,
alienation, transfer, pledge, attachment or other encumbrance of Restricted
Shares in violation of the provisions of this Section 6 and Section 9(a) of the
Plan shall be void.

 

5



--------------------------------------------------------------------------------

[FORM OF RESTRICTED SHARE AWARD AGREEMENT (TIME VESTED)]

 

SECTION 7. Withholding, Consents and Legends. (a) Withholding. The delivery of
Share certificates pursuant to Section 3(c) is conditioned on satisfaction of
any applicable withholding taxes in accordance with Section 9(d) of the Plan.

(b) Consents. Your rights in respect of the Restricted Shares are conditioned on
the receipt to the full satisfaction of the Committee of any required consents
that the Committee may determine to be necessary or advisable (including,
without limitation, your consenting to the Company’s supplying to any
third-party recordkeeper of the Plan such personal information as the Committee
deems advisable to administer the Plan).

(c) Legends. The Company may affix to certificates for Shares issued pursuant to
this Award Agreement any legend that the Committee determines to be necessary or
advisable (including to reflect any restrictions to which you may be subject
under any applicable securities laws). The Company may advise the transfer agent
to place a stop order against any legended Shares.

SECTION 8. Successors and Assigns of the Company. The terms and conditions of
this Award Agreement shall be binding upon and shall inure to the benefit of the
Company and its successors and assigns.

SECTION 9. Committee Discretion. The Committee shall have full and plenary
discretion with respect to any actions to be taken or determinations to be made
in connection with this Award Agreement, and its determinations shall be final,
binding and conclusive.

SECTION 10. Dispute Resolution. (a) Jurisdiction and Venue. Notwithstanding any
provision in your Employment Agreement, you and the Company irrevocably submit
to the exclusive jurisdiction of (i) the United States District Court for the
District of Delaware and (ii) the courts of the State of Delaware for the
purposes of any suit, action or other proceeding arising out of this Award
Agreement or the Plan. You and the Company agree to commence any such action,
suit or proceeding either in the United States District Court for the District
of Delaware or, if such suit, action or other proceeding may not be brought in
such court for jurisdictional reasons, in the courts of the State of Delaware.
You and the Company further agree that service of any process, summons, notice
or document by U.S. registered mail to the other party’s address set forth below
shall be effective service of process for any action, suit or proceeding in
Delaware with respect to any matters to which you have submitted to jurisdiction
in this Section 10(a). You and the Company irrevocably and unconditionally waive
any objection to the laying of venue of any action, suit or proceeding arising
out of this Award Agreement or the Plan in (A) the United States District Court
for the District of Delaware or (B) the courts of the State of Delaware, and
hereby and thereby further irrevocably and unconditionally waive and agree not
to plead or claim in any such court that any such action, suit or proceeding
brought in any such court has been brought in an inconvenient forum.

 

6



--------------------------------------------------------------------------------

[FORM OF RESTRICTED SHARE AWARD AGREEMENT (TIME VESTED)]

 

(b) Waiver of Jury Trial. You and the Company hereby waive, to the fullest
extent permitted by applicable law, any right either of you may have to a trial
by jury in respect to any litigation directly or indirectly arising out of,
under or in connection with this Award Agreement or the Plan.

(c) Confidentiality. You hereby agree to keep confidential the existence of, and
any information concerning, a dispute described in this Section 10, except that
you may disclose information concerning such dispute to the court that is
considering such dispute or to your legal counsel (provided that such counsel
agrees not to disclose any such information other than as necessary to the
prosecution or defense of the dispute).

SECTION 11. Notice. All notices, requests, demands and other communications
required or permitted to be given under the terms of this Award Agreement shall
be in writing and shall be deemed to have been duly given when delivered by hand
or overnight courier or three Business Days after they have been mailed by U.S.
registered mail, return receipt requested, postage prepaid, addressed to the
other party as set forth below:

If to the Company:     DreamWorks Animation SKG, Inc.

                                    1000 Flower Street

                                    Glendale, CA 91201

                                    Attention: General Counsel

                                    Telecopy :

If to you:                     «First» «Last»

                                    «Street» «Unit»

                                    «City», «State» «Postal_Code»

The parties may change the address to which notices under this Award Agreement
shall be sent by providing written notice to the other in the manner specified
above.

SECTION 12. Headings. Headings are given to the Sections and subsections of this
Award Agreement solely as a convenience to facilitate reference. Such headings
shall not be deemed in any way material or relevant to the construction or
interpretation of this Award Agreement or any provision thereof.

SECTION 13. Amendment of this Award Agreement. The Committee may waive any
conditions or rights under, amend any terms of, or alter, suspend, discontinue,
cancel or terminate this Award Agreement prospectively or retroactively;
provided, however, that, except as set forth in Section 14(d) of this Award
Agreement, any such waiver, amendment, alteration, suspension, discontinuance,
cancellation or termination that would materially and adversely impair your
rights under this Award Agreement shall not to that extent be effective without
your consent (it being understood, notwithstanding the foregoing proviso, that
this Award Agreement and the Restricted Shares shall be subject to the
provisions of Section 7(c) of the Plan).

 

7



--------------------------------------------------------------------------------

[FORM OF RESTRICTED SHARE AWARD AGREEMENT (TIME VESTED)]

 

SECTION 14. Section 409A. (a) It is intended that the provisions of this Award
Agreement comply with Section 409A, and all provisions of this Award Agreement
shall be construed and interpreted in a manner consistent with the requirements
for avoiding taxes or penalties under Section 409A.

(b) Neither you nor any of your creditors or beneficiaries shall have the right
to subject any deferred compensation (within the meaning of Section 409A)
payable under this Award Agreement to any anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, attachment or garnishment. Except as
permitted under Section 409A, any deferred compensation (within the meaning of
Section 409A) payable to you or for your benefit under this Award Agreement may
not be reduced by, or offset against, any amount owing by you to the Company or
any of its Affiliates.

(c) If, at the time of your separation from service (within the meaning of
Section 409A), (i) you shall be a specified employee (within the meaning of
Section 409A and using the identification methodology selected by the Company
from time to time) and (ii) the Company shall make a good faith determination
that an amount payable hereunder constitutes deferred compensation (within the
meaning of Section 409A) the payment of which is required to be delayed pursuant
to the six-month delay rule set forth in Section 409A in order to avoid taxes or
penalties under Section 409A, then the Company shall not pay such amount on the
otherwise scheduled payment date but shall instead pay it, without interest
(except as otherwise provided in your Employment Agreement), on the first
business day after such six-month period.

(d) Notwithstanding any provision of this Award Agreement to the contrary, in
light of the uncertainty with respect to the proper application of Section 409A,
the Company reserves the right to make amendments to this Award Agreement as the
Company deems necessary or desirable to avoid the imposition of taxes or
penalties under Section 409A. In any case, you shall be solely responsible and
liable for the satisfaction of all taxes and penalties that may be imposed on
you or for your account in connection with this Award Agreement (including any
taxes and penalties under Section 409A), and neither the Company nor any of its
Affiliates shall have any obligation to indemnify or otherwise hold you harmless
from any or all of such taxes or penalties.

SECTION 15. Counterparts. This Award Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.

IN WITNESS WHEREOF, the parties have duly executed this Award Agreement as of
the date first written above.

 

8



--------------------------------------------------------------------------------

[FORM OF RESTRICTED SHARE AWARD AGREEMENT (TIME VESTED)]

 

DREAMWORKS ANIMATION SKG, INC., by       Name:   Title: «First» «Last»    

 

9